Citation Nr: 1342779	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  98-11 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for chronic respiratory problems, to include asthma, chronic obstructive pulmonary disease (COPD), and emphysema.

REPRESENTATION

Appellant represented by: AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter, (W.H.).


ATTORNEY FOR THE BOARD

April Maddox, Counsel

INTRODUCTION

The Veteran served on active duty from July 1972 to July 1974 and from December 1990 to April 1991, to include service in Southwest Asia during the Persian Gulf War, with additional service in the U.S. Army Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 1994 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the above claim.  No other issues remain for appellate consideration as all other claims appealed by the Veteran have either been granted in full by the RO, granted in full by the Board, or subject to final adjudication by the Board.

The Board previously remanded this appeal in October 2005, July 2008, June 2011, and January 2013 for further evidentiary and procedural development. 

In July 2005, the Veteran and her ex-husband testified before a Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of that hearing is of record.  In May 2008, the Board informed the Veteran that the VLJ who had conducted the July 2005 hearing had since retired from the Board, and that she had the option of requesting another hearing before the VLJ who would ultimately decide her appeal.  See 38 C.F.R. § 20.707 (2011).  By correspondence dated in November 2012 the Veteran elected to have another Board hearing via videoconference.  Pursuant to this request, the Veteran and her daughter testified before the undersigned Veterans Law Judge via videoconference hearing in August 2013.  A transcript of this hearing is also of record.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals a copy of the August 2013 Board videoconference hearing.  The remainder of the records are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.
As was noted in the January 2013 Board remand, the Veteran filed a claim for entitlement to a total disability rating based upon unemployability (TDIU) in March 2006.  As the RO has not yet performed an initial adjudication of the claim for entitlement to a TDIU, this claim remains pending.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As above, the Veteran's claim for service connection for chronic respiratory problems, to include asthma, COPD, and emphysema has been remanded on several occasions.  Significantly, in June 2011 the Board remanded the case for the following:

The [V]eteran should be afforded a VA examination by a physician with expertise in disorders of the pulmonary system to identify any nexus between the Veteran's several months of service in Southwest Asia and her currently-shown asthma, chronic obstructive pulmonary disease, and emphysema.  The claims folder must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  The examiner is requested to identify, to the extent possible, the etiology of each pulmonary disorder found, to include discussion of the various factors reflected in the record of smoke/fume exposure in Southwest Asia, her on-and-off smoking history, and post-service exposure to pesticides.  All opinions rendered should be expressed in terms of whether is it more, less, or equally likely that each factor caused or contributed to her current pulmonary disabilities.  The complete rationale for each conclusion reached should be fully explained.

Pursuant to the June 2011 Board remand, the Veteran was afforded a VA respiratory examination in October 2011.  At that time it was noted that the Veteran had diagnoses of asthma and COPD.  Upon review of the claims file the examiner opined that the Veteran's claimed chronic respiratory problems were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  As a rationale for this opinion the examiner wrote that a January 1999 treatment record shows that the Veteran was "exposed to fumes from paint and solvent at work."  The examiner also noted several references to sensitivity to chemicals at work with having to go to the emergency room during one episode.  The examiner noted that the Veteran smoked cigarettes for only two years which would not contribute greatly to her current lung condition.  The examiner further wrote that the Veteran's exposure to chemicals was most likely the cause of her current lung condition.  Significantly, this examination report was signed by a nurse practitioner.  

Unfortunately, the Board finds that the October 2011 VA examination is inadequate as it appears to be based upon factual inaccuracy.  Notably, the examiner linked the Veteran's current lung condition to exposure to chemicals, presumably beginning in 1999.  However, a review of the record shows that the Veteran was first diagnosed with asthma in January 1994.  Also, the examiner indicated that the Veteran's cigarette smoking could not have contributed greatly to her current lung condition because she only smoked for two years.  However, a July 1994 medical record shows that the Veteran smoked one and a half packs of cigarettes per day for 20 years.  Furthermore, as was noted in the June 2011 Board remand, early post-service medical records and in initial submissions to the VA, the Veteran noted that while she had smoked for nearly twenty years in the past, she had quit smoking prior to her deployment on active duty in December 1990.  However, she took up the habit again during her deployment to Southwest Asia. Subsequent medical records reflect attempts and failure to quit the habit.  Most recently, a January 2010 VA treatment record shows that she was still smoking.  Furthermore, the October 2011 VA respiratory examination was performed by a nurse practitioner rather than a "physician with expertise in disorders of the pulmonary system" as was requested in the June 2011 Board remand.       

Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, another VA respiratory examination is required.  Significantly, remand is required to obtain a medical opinion as to the Veteran's claim of direct incurrence due to the inhalation of smoke and fumes during active service in Southwest Asia, and a remand is also required to allow the RO to perform an initial review as to whether the Veteran's tobacco use and nicotine dependence may be considered the proximate cause of her current pulmonary disabilities.

Furthermore, a review of the claims file includes a September 1998 statement from Dr. E.S.H. which indicated that the Veteran had participated in a study funded by the United States Congress by way of the Department of Army of Gulf War Veterans since April 1998 with an expected study completion date of approximately January 1999.  Dr. E.S.H. wrote that the Veteran's various medical problems, including her symptoms of asthma, were "classic for the Desert Storm Syndrome." 

A June 1999 deferred rating decision noted the September 1998 statement from Dr. E.S.H. and suggested that the Veteran complete and return an authorization form specific to Dr. E.S.H. so that VA could obtain records regarding Dr. E.S.H.'s treatment of the Veteran and the study she underwent.  This was accomplished by way of June 1999 correspondence and, also in June 1999, the Veteran submitted the requested authorization form to obtain records from Dr. E.S.H.  Unfortunately, it appears that the RO never acted upon the June 1999 authorization form and never requested the records from Dr. E.S.H.  Additionally, the most recent VA medical records in the claims file are dated in June 2011 from the Chillicothe VA Medical Center.  Thus, as there may be outstanding medical records in this case, such should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should request the Veteran's assistance in identifying all medical care providers who have treated her for her respiratory problems (specifically records from Dr. E.S.H. beginning in April 1998 to include the medical study the Veteran participated in as part of her treatment) and provide the necessary release forms required to obtain copies of any outstanding records of pertinent treatment.   

Thereafter, reasonable attempts should be made to obtain pertinent records for the claims file.  The RO/AMC should also document any attempts to procure records, and if unable to obtain them inform the Veteran and his representative.

2. The RO/AMC should request and obtain any VA medical records not already associated with the claims file, including records from the Chillicothe VA Medical Center dated since June 2011.  If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

3. Upon completion of the above development, the RO/AMC should schedule the Veteran for an appropriate VA respiratory examination, by a physician with expertise in disorders of the pulmonary system, to identify any nexus between the Veteran's several months of service in Southwest Asia and her currently-shown asthma, COPD, and emphysema.  The claims folder must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  The examiner is requested to identify, to the extent possible, the etiology of each pulmonary disorder found, to include discussion of the various factors reflected in the record of: (i) smoke/fume exposure in Southwest Asia, (ii) her 20 plus year history of on-and-off smoking history, and (iii) her post-service exposure to pesticides.  All opinions rendered should be expressed in terms of whether is it more, less, or equally likely that each factor caused or contributed to her current pulmonary disabilities.  The complete rationale for each conclusion reached should be fully explained. 

3.  After the development requested above has been completed, the RO should again review the record.  Any evidentiary and/or procedural development pertaining to smoking-related disabilities arising from any identified nicotine dependence should be accomplished at this point, as should any additional evidentiary development which may become apparent.  The RO should then perform an initial consideration of service connection for chronic respiratory problems based upon this theory of entitlement, in addition to reviewing the remaining matters on appeal.  If any benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


